Sears-Collins, Justice.
The appellant, Eric Amado, appeals from the trial court’s order approving his extradition to the State of Connecticut. The trial court approved the extradition based on its finding that the extradition documents were in order. On appeal, Amado has failed to show that the documents do not meet the requirements of Michigan v. Doran, 439 U. S. 282 (99 SC 530, 58 LE2d 521) (1978). See Hall v. Lee, 256 Ga. 807 (354 SE2d 832) (1987); Covert v. Lee, 256 Ga. 357 (349 SE2d 450) (1986). We therefore affirm.

Judgment affirmed.


Clarke, C. J., Bell, P. J., Hunt, Benham and Fletcher, JJ., concur.